Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowance
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: Prior art as searched and considered from IDS Kang et al (US 8399274, hereinafter Kang) discloses a semiconductor device (Fig. 7) comprising: a pixel comprising a transistor and a capacitor (to the right and left of Fig. 7), wherein the transistor comprises: a first conductive film, the first conductive film being configured to be a gate electrode (14a); a first insulating film (16) positioned over the first conductive film, the first
insulating film being configured to be a gate insulating film; a first island-shaped oxide semiconductor film (18a) positioned over the first insulating film, the first island-shaped oxide semiconductor film comprising a channel region; a second conductive film (22b) in contact with a first region of a top surface of the first island-shaped oxide semiconductor film; a third conductive film (22a) in contact with a second region of the top surface of the first island-shaped oxide semiconductor film; a second insulating film (20) comprising a contact with a third region (in contact via 3rd insulating layer – could be indirectly or directly – claim language is not limiting) of the top surface of the first island-shaped oxide semiconductor film, a top surface of the second conductive film, and top surface of the third conductive film; a third insulating film (24) positioned over the second insulating film; and a fourth conductive film (28) positioned over the third insulating film and being in contact with a top surface of the second conductive film, the fourth conductive film being configured to have a light-transmitting property and be a pixel electrode (Col 4, lines 1 – 5), wherein the capacitor comprises: a second island-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816